



Exhibit 10.2




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is hereby executed by and between
Sensata Technologies, Inc., a Delaware corporation (the “Company”), and Lynne
Caljouw (“Executive”), to be effective as of June 15, 2020 (the “Effective
Date”).
WHEREAS, the Company and Executive desire to enter into an employment agreement
in accordance with the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the mutual covenants contained herein,
continued employment of Executive by the Company and other good and valuable
consideration, the receipt and sufficiency of which are expressly hereby
acknowledged, the parties hereto agree as follows:
1.Employment. The Company shall employ Executive, and Executive hereby agrees to
continue employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the Effective Date and ending as
provided in Section 4 hereof (the “Employment Period”). Subject to applicable
law, the parties agree that for purposes of calculating years of service under
any benefit plans or programs, Executive’s employment with the Company commenced
as of October 13, 2014, unless expressly provided otherwise under the terms of
any employee benefit plans or programs.
2.    Position and Duties.
(a)    During the Employment Period, Executive shall serve as Senior Vice
President, Chief Human Resources Officer of the Company and shall have the
duties, responsibilities, functions and authority that are normally associated
with the position of Senior Vice President. Executive’s duties shall be subject
to the power and authority of the Company’s Board of Directors (the “Company
Board”) and the Board of Directors (the “Board”) of Sensata Technologies Holding
plc, a public limited company formed under the laws of England and Wales
(“Parent”), to expand or limit such duties, responsibilities, functions and
authority and to overrule actions of officers of the Company. During the
Employment Period, Executive shall render to Parent and its Subsidiaries (as
defined herein) administrative, financial and other executive and managerial
services that are consistent with Executive’s position as the Board may from
time to time direct.
(b)    Executive shall report to the Chief Executive officer & President, or to
such other person or persons as may be designated from time to time by the Chief
Executive Officer or the Board. Executive shall devote her full business time
and attention (except for vacation periods consistent with past practice and
reasonable periods of illness or other incapacity) to the business and affairs
of Parent and its Subsidiaries. In performing her duties and exercising her
authority under this Agreement, Executive shall support and implement the
business and strategic plans approved from time to time by the Board. As long as
Executive is employed by the Company, Executive shall not, without the prior
written consent of the Board, perform other services for compensation. Unless
otherwise agreed by Executive, Executive’s place of work shall be in the greater
Attleboro, Massachusetts metropolitan area, except for travel reasonably
required for Company business.


1



--------------------------------------------------------------------------------




(c)    For purposes of this Agreement, “Subsidiaries” shall mean any corporation
or other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by Parent, directly or through one
or more Subsidiaries.
(d)    For purposes of this Agreement, “Affiliate” shall mean with respect to
Parent and its Subsidiaries, any other Person controlling, controlled by or
under common control with Parent or any of its Subsidiaries and, in the case of
a Person that is a partnership, any partner of the Person.
(e)    For purposes of this Agreement, “Person” shall mean an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.
3.    Compensation and Benefits.
(a)    During the Employment Period, Executive’s base salary shall be equal to
the amount determined by the Board or the Compensation Committee of the Board on
an annual basis (as adjusted from time to time, the “Base Salary”), which Base
Salary shall be payable by the Company in regular installments in accordance
with the Company’s general payroll practices (in effect from time to time). In
addition, during the Employment Period, Executive shall be entitled to
participate in all of the Company’s employee benefit programs for which senior
executive employees of Parent and its Subsidiaries are generally eligible
(assuming Executive and/or her family meet the eligibility requirements of those
benefit programs) (the “Senior Executive Benefits”).
(b)    During the Employment Period, Executive shall be reimbursed by the
Company for all reasonable business expenses incurred by her in the course of
performing her duties and responsibilities under this Agreement, which business
expenses are consistent with the Company’s policies in effect from time to time
with respect to travel, entertainment and other business expenses. Reimbursement
of the costs and expenses set forth in this Section 3(b) are subject to the
Company’s requirements with respect to reporting and documentation of such costs
and expenses.
(c)    In addition to the Base Salary, Executive shall be eligible to earn an
annual bonus (“Annual Bonus”) in an amount as determined by the Board or the
Compensation Committee of the Board equal to a certain percentage of the Base
Salary then in effect, with such other terms and based upon Executive’s
individual performance and/or the achievement by Parent and its Subsidiaries of
financial and other objectives, in each case as established for each fiscal year
by the Board or the Compensation Committee of the Board. Executive will become
entitled to receive an Annual Bonus, if any, only if Executive continues to be
employed by Parent or any of its Subsidiaries through April 1st of the fiscal
year following the fiscal year to which such Annual Bonus relates and such
Annual Bonus, if any, will be paid to Executive by the Company on or before
April 15th of the fiscal year following the fiscal year to which such Annual
Bonus relates. There is no guaranteed


2



--------------------------------------------------------------------------------




Annual Bonus under this Agreement, and for each applicable year, Executive’s
Annual Bonus could be as low as zero or as high as the maximum Annual Bonus
opportunity established for such year.
4.    Term.
(a)    The Employment Period shall end on the first anniversary of the Effective
Date, but shall automatically be renewed on the same terms and conditions set
forth herein (as may be modified from time to time in accordance with the terms
of this Agreement) for additional one-year periods beginning on the first
anniversary of the Effective Date and on each successive anniversary of the
Effective Date, unless the Company or Executive gives the other party written
notice of the election not to renew the Employment Period at least 90 days prior
to any such renewal date; provided that, the Employment Period shall terminate
immediately upon Executive’s resignation (with or without Good Reason, as
defined below), death or Disability (as defined below) or upon the Company’s
termination of Executive’s employment (whether with Cause (as defined below) or
without Cause).
(b)    If the Employment Period is terminated (1) by the Company without Cause
(other than as a result of Executive’s Disability) or (2) upon Executive’s
resignation with Good Reason, Executive shall be entitled to: (i) her Base
Salary through the date of termination; (ii) any Annual Bonus amounts to which
Executive is entitled for years that ended on or prior to the date of
termination in accordance with the terms set forth in Section 3(c) (including
the requirement that Executive remain employed by the Parent or its Subsidiaries
through April 1 of the fiscal year following the fiscal year to which such
Annual Bonus relates); (iii) an amount equal to one year of Executive’s then
current Base Salary plus an amount equal to the average of the Annual Bonuses
paid to Executive for the two completed fiscal years immediately preceding the
date of the termination of Executive’s employment; and (iv) running concurrently
with (and counting toward) her COBRA period, continued participation throughout
the Severance Period (as defined below) in all health and dental benefit plans
in which Executive was entitled to participate immediately prior to the
termination of Executive’s employment (or the Company shall arrange to make
available to Executive benefits substantially similar to those which Executive
would otherwise have been entitled to receive over such period if Executive’s
employment had not been terminated) on the same terms and conditions (including
the amount of employee contributions toward premium payments but not
guaranteeing any particular tax result to Executive of such continued benefits)
under which Executive was entitled to participate immediately prior to her
termination. Any stock options, RSUs or other equity awards granted to Executive
shall be subject to the terms and conditions of the applicable Management Equity
Plans and such awards. The amounts and benefits described in clauses (iii) and
(iv) of this Section 4(b) will be paid if and only if Executive has executed and
delivered to the Company a separation agreement with a general release to be
provided by the Company in connection with Executive’s termination, and such
release has become effective and no longer subject to revocation not later than
sixty (60) days following the date of termination (the “General Release”) and
only if Executive does not breach the provisions of Sections 5 through 7 hereof.
The amounts payable pursuant to clause (iii) of this Section 4(b) shall be
payable in regular installments over the twelve (12)-month period following the
date of termination (the “Severance Period”) in accordance with the Company’s
general payroll practices as in effect on the date of termination, but in no
event less frequently than monthly; provided that no amounts shall be paid


3



--------------------------------------------------------------------------------




until the first scheduled payment date following the date the General Release is
executed and no longer subject to revocation, with the first such payment being
in an amount equal to the total amount to which Executive would otherwise have
been entitled during the period following the date of termination through such
payment date if such deferral had not been required. The amounts and benefits
described in clauses (i) and (ii) of this Section 4(b) shall be paid to
Executive in a lump sum in cash within thirty (30) days of the applicable date
of termination.
(c)    If the Employment Period is terminated (1) by the Company with Cause, (2)
due to Executive’s death or Disability or (3) by Executive’s resignation without
Good Reason, Executive shall be entitled to receive (i) her Base Salary through
the date of termination and (ii) any Annual Bonus amounts to which Executive is
entitled determined by reference to years that ended on or prior to the date of
termination in accordance with the terms set forth in Section 3(c) (including
the requirement that Executive remain employed by the Parent or its Subsidiaries
through April 1 of the fiscal year following the fiscal year to which such
Annual Bonus relates). The amounts and benefits described in clauses (i) and
(ii) of this Section 4(c) shall be paid to Executive or, in the event of death,
Executive’s estate or beneficiaries, in a lump sum in cash within thirty (30)
days of the applicable date of termination.
(d)    Except as otherwise expressly provided herein, Executive shall not be
entitled to any other salary, bonuses, employee benefits or compensation from
the Company or its Subsidiaries after the termination of the Employment Period
and all of Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the
termination of the Employment Period (other than vested retirement benefits
accrued on or prior to the termination of the Employment Period in accordance
with the terms of the applicable retirement plan or other amounts owing
hereunder as of the date of such termination that have not yet been paid) shall
cease upon such termination, other than those expressly required under
applicable law (such as COBRA) or as provided under an applicable Management
Equity Plan.
(e)    Executive is under no obligation to mitigate damages or the amount of any
payment provided for hereunder by seeking other employment or otherwise, and the
Company shall have no right of offset for any amounts received by Executive from
other employment; provided that, notwithstanding anything to the contrary
herein, Executive’s coverage under the Company’s health and dental benefit plans
will terminate when Executive becomes eligible under any employee benefit plan
made available by another employer covering health and dental benefits.
Executive shall notify the Company within thirty (30) days after becoming
eligible for any such benefits.
(f)    Subject to applicable law, the Company may offset any amounts Executive
owes Parent and its Subsidiaries against any amounts Parent and its Subsidiaries
owe Executive hereunder.
(g)    For purposes of this Agreement, “Cause” shall mean, with respect to
Executive, one or more of the following: (1) the indictment for a felony or
other crime involving moral turpitude or the commission of any other act or any
omission to act involving fraud with respect to Parent or any of its
Subsidiaries or any of their customers or suppliers; (2) any act or any omission
to act involving dishonesty or disloyalty that causes, or in the good faith
judgment of the


4



--------------------------------------------------------------------------------




Board would be reasonably likely to cause, material harm (including reputational
harm) to Parent or any of its Subsidiaries or any of their customers or
suppliers; (3) any (i) repeated abuse of alcohol or (ii) abuse of controlled
substances, in either case, that adversely affects Executive’s work performance
(and, in the case of clause (i), continues to occur at any time more than thirty
(30) days after Executive has been given written notice thereof) or brings
Parent or its Subsidiaries into public disgrace or disrepute; (4) the failure by
Executive to substantially perform duties as reasonably directed by the Board,
which non-performance remains uncured for ten (10) days after written notice
thereof is given to Executive; (5) willful misconduct with respect to Parent or
any of its Subsidiaries, which misconducts causes, or in the good faith judgment
of the Board would be reasonably likely to cause, material harm (including
reputational harm) to Parent or any of its Subsidiaries; (6) the failure of
Executive to cooperate in any audit or investigation of the business or
financial practices of the Parent or any of its Subsidiaries; or (7) any breach
by Executive of Sections 5 through 7 of this Agreement or any other material
breach of this Agreement or the Management Equity Plans (as defined below).
(h)    Executive will be “Disabled” only if, as a result of her incapacity due
to physical or mental illness, Executive is considered disabled under the
Company’s long-term disability insurance plans.
(i)    For purposes of this Agreement, “Good Reason” shall mean if Executive
resigns from employment with the Company and, if applicable, its Subsidiaries
prior to the end of the Employment Period as a result of one or more of the
following reasons: (1) any reduction in Executive’s Base Salary or Annual Bonus
opportunity, without Executive’s prior consent, in either case other than any
reduction which (i) is generally applicable to senior leadership team executives
of the Company and (ii) does not exceed 15% of Executive’s Base Salary and
Annual Bonus opportunity in the aggregate; (2) any material breach by Parent or
any of its Subsidiaries of any agreement between such Persons and Executive; or
(3) a change in Executive’s principal office without Executive’s prior consent
to a location that is more than fifty (50) miles from Executive’s principal
office on the date hereof; provided that, in order for Executive’s resignation
with Good Reason to be effective hereunder, Executive must provide written
notice to the Company of the event constituting Good Reason within thirty (30)
days of the initial occurrence of such event, the Company shall have thirty (30)
days after delivery of such written notice to cure such event to Executive’s
reasonable satisfaction, and Executive’s resignation with Good Reason must be
effective within thirty (30) days following the end of the Company’s cure
period.
(j)    For purposes of this Agreement, “Management Equity Plans” shall mean the
First Amended and Restated 2010 Equity Incentive Plan of Parent, including any
amendments thereto, together with any other incentive equity plan of Parent or
any of its Subsidiaries under which Executive may have in the past received, or
may in the future receive any equity or equity-based award, along with any Award
Agreements (as defined therein) and any attachments thereto, as amended from
time to time.
5.    Confidential Information.
(a)    Executive acknowledges that the continued success of Parent and its
Subsidiaries and Affiliates, depends upon the use and protection of a large body
of confidential and


5



--------------------------------------------------------------------------------




proprietary information. All of such confidential and proprietary information
now existing or to be developed in the future will be referred to in this
Agreement as “Confidential Information”. Confidential Information will be
interpreted as broadly as possible to include all information of any sort
(whether merely remembered or embodied in a tangible or intangible form) that is
(1) related to Parent’s or its Subsidiaries’ or Affiliates’ current or potential
business and (2) is not generally or publicly known. Confidential Information
includes, without specific limitation, the information, observations and data
obtained by Executive during the course of her performance with Parent and its
Subsidiaries or Affiliates (including the Company) concerning the business and
affairs of Parent and its Subsidiaries and Affiliates, information concerning
acquisition opportunities in or reasonably related to the Parent’s or its
Subsidiaries’ or Affiliates’ business or industry of which Executive has become
or becomes aware during her employment, the persons or entities that are
current, former or prospective suppliers or customers of any one or more of them
during Executive’s course of performance, as well as development, transition and
transformation plans, methodologies and methods of doing business, strategic,
marketing and expansion plans, including plans regarding planned and potential
sales, financial and business plans, employee lists and telephone numbers,
locations of sales representatives, new and existing programs and services,
prices and terms, customer service, integration processes, requirements and
costs of providing service, support and equipment. Therefore, Executive agrees
that during her employment and thereafter he shall not disclose to any
unauthorized person or use for her own account any of such Confidential
Information without the Board’s prior written consent, unless and to the extent
that any Confidential Information (i) becomes generally known to and available
for use by the public other than as a result of Executive’s acts or omissions to
act; or (ii) is required to be disclosed pursuant to any applicable law or court
order. Executive agrees to deliver to the Company at the end of the Employment
Period, or at any other time the Company may request in writing, all memoranda,
notes, plans, records, reports and other documents (and copies thereof) relating
to the business of Parent or its Subsidiaries or Affiliates (including, without
limitation, all Confidential Information) that he may then possess or have under
her control.
(b)    During the Employment Period, Executive shall not use or disclose any
confidential information, including trade secrets, if any, of any former
employers or any other person to whom Executive has an obligation of
confidentiality, and shall not bring onto the premises of Parent or its
Subsidiaries or Affiliates any unpublished documents or any property belonging
to any former employer or any other Person to whom Executive has an obligation
of confidentiality unless consented to in writing by the former employer or
Person. Executive shall use in the performance of her duties only information
that is (1) generally known and used by persons with training and experience
comparable to Executive’s and that is (i) common knowledge in the industry or
(ii) is otherwise legally in the public domain; (2) otherwise provided or
developed by Parent or its Subsidiaries or Affiliates; or (3) in the case of
materials, property or information belonging to any former employer or other
Person to whom Executive has an obligation of confidentiality, approved for such
use in writing by such former employer or Person. If at any time during the
Employment Period, Executive believes he is being asked to engage in work that
will, or will be likely to, jeopardize any confidentiality or other obligations
Executive may have to former employers, Executive shall immediately advise the
Board so that Executive’s duties can be modified appropriately.


6



--------------------------------------------------------------------------------




(c)    Executive represents and warrants to the Parent and its Subsidiaries that
Executive took nothing with her that belonged to any former employer when
Executive left her position(s) with such employer(s) that Executive was not
authorized to take and that Executive has nothing that contains any confidential
information that belongs to any former employer. If at any time Executive
discovers that this representation is incorrect, Executive shall promptly return
any such materials to Executive’s former employer(s). Parent and its
Subsidiaries do not want any such materials, and Executive shall not be
permitted to use or refer to any such materials in the performance of
Executive’s duties hereunder.
(d)    Executive understands that Parent and its Subsidiaries and Affiliates
will receive from third parties confidential or proprietary information (“Third
Party Information”) subject to a duty on Parent’s and its Subsidiaries’ and
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During the Employment Period and
thereafter, and without in any way limiting the provisions of Section 5(a)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel of Parent or its
Subsidiaries and Affiliates who need to know such information in connection with
their work for Parent or such Subsidiaries and Affiliates) or use, except in
connection with her work for Parent or its Subsidiaries and Affiliates, Third
Party Information unless expressly authorized by a member of the Board in
writing.
(e)    Under the federal Defend Trade Secrets Act of 2016, Executive shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (1) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (2) is made to Executive’s attorney in relation
to a lawsuit for retaliation against the Company for reporting a suspected
violation of law; or (3) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Further, nothing
in this Agreement prevents Executive from providing, without prior notice to the
Company or its Affiliates, information to governmental authorities regarding
possible legal violations or otherwise testifying or participating in any
investigation or proceeding by any governmental authorities regarding possible
legal violations.
6.    Intellectual Property, Inventions and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) that relate to Parent’s or any of its Subsidiaries’
actual or anticipated business, research and development or existing or future
products or services and that are conceived, developed or made by Executive
(whether alone or jointly with others) while employed by the Company and its
Subsidiaries, whether before or after the date of this Agreement (“Work
Product”), belong to Parent, the Company or such Subsidiary. At the Company’s
expense, Executive shall perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).


7



--------------------------------------------------------------------------------




7.    Non-Compete; Non-Solicitation.
(a)    In further consideration of the increased compensation and benefits to be
paid to Executive hereunder, Executive acknowledges that during the course of
her employment with the Company and its Subsidiaries, he has and shall become
familiar with Parent’s and its Subsidiaries’ and Affiliates’ corporate strategy,
pricing and other market information, know-how, trade secrets and valuable
customer, supplier and employee relationships, and with other Confidential
Information concerning Parent and its Subsidiaries and Affiliates, and that her
services have been and shall be of special, unique and extraordinary value to
Parent and its Subsidiaries and Affiliates. Accordingly, and in consideration
for receiving the salary increase in connection with this Agreement and the
potential severance benefits set forth in Section 4(b) above, Executive agrees
that, during the Employment Period and for one (1) year thereafter (the
“Non-compete Period”), if the termination of Executive’s employment is voluntary
or for “Cause” (as defined above), he shall not, directly or indirectly, without
the prior written consent of the Company, in a capacity similar to the
position(s) held by Executive with the Company in the last two (2) years of
Executive’s employment by the Company, and in a geographic area to which
Executive was assigned, in which Executive provided services or had a material
presence or influence, or for which Executive was directly or indirectly
responsible, during the last two (2) years of her employment by the Company, own
any interest in, manage, control, participate in, consult with, render services
for, or in any manner engage in any Competing Business that conducts operations
or sales in such U.S. states, or such countries outside the United States, as
Parent and its Subsidiaries conduct sales or operations as of the date of
termination of the Employment Period. Nothing herein shall prohibit Executive
from being a passive owner of not more than 2% of the outstanding stock of any
class of a publicly-traded corporation, so long as Executive has no active
participation in the business of such corporation. For purpose of this
Agreement, “Competing Business” shall mean any business engaged (whether
directly or indirectly) in the design, manufacture, marketing, or sale of
products or services competitive with those designed, manufactured, marketed or
sold by the Parent or its Subsidiaries or Affiliates. Executive acknowledges and
agrees that Executive has received sufficient mutually agreed-upon consideration
for agreeing to be bound by the obligations in this Section, specifically the
salary increase and the potential to receive severance set forth in Section 4(b)
above. The restrictions in this Section do not become effective until the 11th
business day after this Agreement is executed by Executive.
(b)    During the Non-compete Period, Executive shall not directly or indirectly
through another person or entity (1) induce or attempt to induce any employee of
Parent or any Subsidiary to leave the employ of Parent or such Subsidiary, or in
any way interfere with the relationship between Parent or any Subsidiary and any
employee thereof; (2) knowingly hire any person who was an employee of Parent or
any Subsidiary at any time during the twelve (12) months prior to the
termination of Executive’s employment; or (3) induce or encourage, or attempt to
induce, encourage or solicit, any customer, supplier, licensee, licensor or
other business relation of Parent or any Subsidiary to cease doing business with
Parent or such Subsidiary, or in any way interfere with the relationship between
any such customer, supplier, licensee, licensor or business relation and Parent
or any Subsidiary (including, without limitation, making any negative or
disparaging statements or communications regarding Parent or its Subsidiaries);
provided that, in each case, this Section 7(b) shall only apply if Executive
shall have done business with, or had direct or indirect


8



--------------------------------------------------------------------------------




supervisory or other responsibility for, the employee, customer, supplier,
licensee, licensor, or business relation to which the applicable clause of this
Section 7(b) applies.
(c)    If, at the time of enforcement of this Section 7, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
Section 7 are reasonable and that he has reviewed the provisions of this
Agreement with her legal counsel.
(d)    Executive acknowledges that any breach or threatened breach of the
provisions of this Section 7 would cause Parent and its Subsidiaries irreparable
harm. Accordingly, in addition to other rights and remedies existing in its
favor, the Company shall be entitled to specific performance and/or injunctive
or other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof (without posting a
bond or other security). Further, in the event of an alleged breach or violation
by Executive of this Section 7, the Non-compete Period shall be tolled until
such breach or violation has been duly cured.
8.    Executive’s Representations. Executive hereby represents and warrants to
the Company that (a) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound; (b) Executive is not a party
to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity; and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding her rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.
9.    Recoupment Policy. Notwithstanding anything in this Agreement to the
contrary, Executive acknowledges and agrees that this Agreement and any
compensation described herein are subject to the terms and conditions of the
Company's recoupment policy (if any) as may be in effect from time to time,
including specifically to implement Section 10D of the Securities Exchange Act
of 1934, as amended, and any applicable rules or regulations promulgated
thereunder (including applicable rules and regulations of any national
securities exchange on which the shares of the Company’s common stock may be
traded) (the “Claw-back Policy”), and that applicable sections of this Agreement
and any related documents shall be deemed superseded by and subject to the terms
and conditions of the Claw-back Policy from and after the effective date
thereof.
10.    Survival. Sections 4 through 24 (other than Section 22) shall survive and
continue in full force in accordance with their terms notwithstanding the
termination of the Employment Period.


9



--------------------------------------------------------------------------------




11.    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:
Executive’s last residence shown on the records of the Company.


Notices to the Company:
Sensata Technologies, Inc.
529 Pleasant Street
Attleboro, MA 02703
Attention: General Counsel


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
12.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
13.    Complete Agreement. This Agreement, those documents expressly referred to
herein, and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
14.    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
15.    Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.
16.    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Company and any successor to the Company, including, without
limitation, any Persons acquiring directly or indirectly all or substantially
all of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement), but will


10



--------------------------------------------------------------------------------




not otherwise be assignable, transferable or delegable by the Company other than
to Parent or any of its Subsidiaries. This Agreement will inure to the benefit
of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees and legatees, but
otherwise will not otherwise be assignable, transferable or delegable by
Executive. This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as otherwise
expressly provided in this Section 16.
17.    Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
18.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board or the Compensation Committee of the Board as appropriate) and Executive,
and no course of conduct or course of dealing or failure or delay by any party
hereto in enforcing or exercising any of the provisions of this Agreement
(including, without limitation, the Company’s right to terminate the Employment
Period with Cause or, except as otherwise stated herein, Executive’s right to
terminate the Employment Agreement with Good Reason) shall affect the validity,
binding effect or enforceability of this Agreement or be deemed to be an implied
waiver of any provision of this Agreement.
19.    Insurance. The Company may, at its discretion, apply for and procure in
its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance.
20.    Tax Matters; Code Section 409A.
(a)    The Company and its respective Subsidiaries shall be entitled to deduct
or withhold from any amounts owing from the Company or any of its Subsidiaries
to Executive any federal, state, local or foreign withholding taxes, excise tax,
or employment taxes (“Taxes”) imposed with respect to Executive’s compensation
or other payments from the Company or any of its Subsidiaries or Executive’s
ownership interest in Parent (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). In the event the Company or any of its
Subsidiaries does not make such deductions or withholdings, Executive shall
indemnify the Company and its Subsidiaries for any amounts paid with respect to
any such Taxes, together (if such failure to withhold was at the written
direction of Executive) with any interest, penalties and related expenses
thereto. The Company does not guarantee any particular tax result to Executive
with respect to any payments or benefits provided hereunder.


11



--------------------------------------------------------------------------------




(b)    The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”) and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith. In no event
whatsoever shall the Company, or Parent or any of their Subsidiaries be liable
for any additional tax, interest or penalty that may be imposed on Executive by
Code Section 409A or damages for failing to comply with Code Section 409A.
(c)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
“nonqualified deferred compensation” under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall not be made or
provided until the date which is the earlier of (1) the first business day
following the expiration of the six-month period measured from the date of such
“separation from service” of Executive, and (2) the date of Executive’s death,
to the extent required under Code Section 409A. Upon the expiration of the
foregoing delay period, all payments and benefits delayed pursuant to this
Section 19(c) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
(d)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (1) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive; (2) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (3) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(e)    For purposes of Code Section 409A, Executive’s right to receive any
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.
(f)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.
21.    Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER


12



--------------------------------------------------------------------------------




HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
22.    Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial and investment opportunities or
offers presented to Executive, or of which Executive becomes aware, at any time
during the Employment Period, which opportunities relate to the business of
designing, manufacturing, marketing, or selling products or services competitive
with those designed, manufactured, marketed or sold by the Parent or its
Subsidiaries or Affiliates (“Corporate Opportunities”). During the Employment
Period, unless approved by the Board, Executive shall not accept or pursue,
directly or indirectly, any Corporate Opportunities on Executive’s own behalf.
23.    Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall reasonably cooperate with Parent and its Subsidiaries in any
internal investigation or administrative, regulatory or judicial proceeding as
reasonably requested by Parent or any Subsidiary (including, without limitation,
Executive being available to Parent and its Subsidiaries upon reasonable notice
for interviews and factual investigations, appearing at Parent’s or any
Subsidiary’s request to give truthful and accurate testimony without requiring
service of a subpoena or other legal process, volunteering to Parent and its
Subsidiaries all pertinent information and turning over to Parent and its
Subsidiaries all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). In the event Parent or
any Subsidiary requires Executive’s cooperation in accordance with this Section
23, Parent shall pay Executive a per diem reasonably determined by the Board or
the Compensation Committee and reimburse Executive for reasonable expenses
incurred in connection therewith (including lodging and meals, upon submission
of receipts).
24.    Nondisparagement. Executive agrees not to, except as may be required by
law, directly or indirectly, publicly or privately, make, publish or solicit, or
encourage others to make, publish or solicit, any disparaging statements,
comments, announcements, or remarks concerning Parent or its Affiliates, or any
of their respective past and present directors, officers or employees. Parent
and its Affiliates agree not to, except as may be required by law, directly or
indirectly, publicly or privately, make, publish or solicit, or encourage others
to make, publish or solicit, any disparaging statements, comments, announcements
or remarks concerning Executive or her employment with the Company or any of its
Subsidiaries.
25.    Acknowledgement. Executive acknowledges that he had the opportunity to
consult with counsel regarding this Agreement.
* * * * *


13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date set forth above.


SENSATA TECHNOLOGIES, INC.
/s/ Jeff Cote
Jeff Cote
Chief Executive Officer & President




EXECUTIVE


/s/ Lynne Caljouw
Lynne Caljouw
SVP, Chief Human Resources Officer


14

